Citation Nr: 1601046	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  12-17 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:	Appellant represented by Judith M. O'Donohoe, Attorney  Veteran represented by The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran served on active duty from August 1986 to August 1989 and from January 1991 to December 1994.  The appellant is the Veteran's ex-spouse from whom he has been legally divorced since July 2006.  The appellant's appeal is presented on behalf of the parties minor children who are in her custody.

This matter comes before the Department of Veterans' Affairs (VA) Board of Veterans' Appeals (Board) from an August 2011 decision of the Des Moines, Iowa Regional Office (RO) that denied the appellant's claim of entitlement to an apportionment of the Veteran's service-connected compensation benefits.

In October 2014 the appellant testified before the Board.  A transcript from that hearing is attached.  In June 2015, the Board issued a decision which has since been vacated..  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There are special procedural safeguards applicable in contested claims.  See 38 U.S.C.A. § 7105A (West 2014); 38 C.F.R. §§ 19.100, 19.101, 19.102, 20.713 (2015).  Among these are the right for both parties to present testimony at a hearing.  Given the fact that the Veteran was not afforded the right to testify before the Board, a prior June 2015 decision has been vacated.  

On remand the Veteran must be afforded an opportunity to present evidence and testimony as to why an apportionment should not be granted.  Likewise, on remand the appellant must be afforded an opportunity to present evidence and testimony in rebuttal as to why an apportionment should be granted.  The content of any evidence presented by either party will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide each party a reasonable opportunity to present written or documentary evidence in support of their respective positions.  Thereafter, the RO must review the claims folder and provide each party copies of evidence submitted by the opposing party which pertains to the question of entitlement to an apportionment of the Veteran's disability compensation benefits on behalf of their minor children.

2.  Thereafter, the RO must schedule the appellant and the Veteran for a video conference hearing, preferably on the same date.  Should either party elect not to testify at a hearing that fact should be communicated to VA in writing.  The parties are informed that the appellant's October 2014 testimony will be considered in making a decision in this case, and should the appellant so choose, she need not testify again merely to repeat testimony previously offered to the Board.   A copy of her testimony is attached to this remand.

The appellant and the Veteran have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




